EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the "Agreement") is made and entered into effective
as of the
20th day of June 2014 by and between NYTEX Energy Holdings, Inc., a Delaware
corporation (the
"Company"), and Michael Galvis (the "Executive").


WHEREAS, the Company desires to employ the Executive, and the Executive desires
to be employed with the Company.


WHEREAS, the Executive will serve as the Company's Chairman and Chief Executive
Officer.


NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, the parties agree as follows:


ARTICLE 1
TERM OF EMPLOYMENT


1.1 Term of Employment. The Company hereby agrees to employ the Executive and
the Executive hereby accepts such employment upon the terms and conditions set
forth in this Agreement. The Executive's employment with the Company pursuant to
this Agreement shall be "at will", and either the Company or the Executive may
terminate the employment relationship at any time in accordance with the
provisions of Paragraph 4.1. The period during which the Executive is in fact
employed by the Company pursuant to this Agreement shall constitute the
"Employment Period" hereunder.


ARTICLE 2
EMPLOYMENT DUTIES


2.1 Title/Responsibilities. The Executive shall serve as the Chairman and Chief
Executive Officer of the Company. The Executive shall perform such duties as are
usual and customary for such position or any other duties which may be
reasonably assigned by the Company's Board of Directors (the "Board") from time
to time, and shall report directly to the Company's Board. The Executive shall
devote his full business time and attention to the business and affairs of the
Company during the Employment Period. The Executive shall not engage in any
other business, job or consulting activity during the Employment Period without
the prior written permission of the Board.


2.2 Location. The Executive's principal place of employment shall be the
Company's principal offices in Dallas, Texas, but the Executive may be required
from time to time to travel to other geographic locations in connection with the
performance of his duties hereunder.


ARTICLE 3
COMPENSATION AND BENEFITS


3.1 Salary. The Executive shall be paid a base salary at the annualized rate of
Three Hundred Seventy-Five Thousand Dollars ($375,000).


Such rate shall be subject to annual review by the Board and may be increased in
the Board's discretion.


Base salary may not be decreased below the initial rate or below the increased
rate except that it may be decreased proportionately in connection with an
across the board reduction in base salary applying to all executive officers of
the Company. Base salary shall be paid at periodic intervals in accordance with
the Company's payroll practices for salaried employees.


3.2 Car Allowance. The Executive shall be paid an auto allowance ("Auto
Allowance") of$825.00 per month. Such Auto Allowance shall be subject to annual
review by the Board and may be increased in the Board's discretion. Such Auto
Allowance may not be decreased below the initial rate without the prior written
consent of the Board and the Executive. The Auto Allowance shall be paid at
periodic intervals in accordance with the Company's payroll practices for
salaried employees.


3.3 Bonus. For each fiscal year of the Company during the Employment Period, the
Executive shall be eligible to receive a cash bonus in a dollar amount
determined by the Board at its sole discretion. The target bonus for each year
shall be at least 25% of the Executive's base salary earned during such fiscal
year. The actual bonus payable for each fiscal year shall depend upon the
Executive's performance and the extent to which the Executive has achieved the
performance goals established for the Company and the Executive for that year.
Any bonus awarded to the Executive shall be paid on the 15th day of the third
calendar month following the close


--------------------------------------------------------------------------------



of the fiscal year for which such bonus is earned.


3.4 Stock Awards. Executive will be eligible to participate in the Company's
2013 Equity Incentive Plan, or other such similar stock incentive award plan for
key employees of the Company.


3.5 Fringe Benefits. The Executive shall, throughout the Employment Period, be
eligible to participate in all employee benefit plans and programs, such as
group disability insurance and group medical and health plans, which may be made
available to the Company's full-time employees from time to time and for which
Executive qualifies.


3.6 Vacation and Holidays. Executive will be entitled to receive paid vacation
of not less than twenty (20) days and paid holidays in accordance with
then-current Company policy.


3.7 Expense Reimbursement The Executive shall be entitled, in accordance with
the Company's reimbursement policies in effect from time to time, to receive
reimbursement from the Company for all reasonable business expenses incurred by
the Executive in the performance of his duties hereunder, provided the Executive
furnishes the Company with vouchers, receipts and other details of such expenses
in the form required by the Company sufficient to substantiate a deduction for
such business expenses under all applicable rules and regulations of federal and
state taxing authorities (the "Supporting Documentation"). The Executive must
submit the Supporting Documentation for each such expense within ninety (90)
days after the Executive's incurrence of such expense. If such expense qualifies
hereunder for reimbursement, then the Company shall reimburse the Executive for
that expense within thirty (30) days thereafter.


3.8 Withholding. The Company shall deduct and withhold from the compensation
payable to the Executive hereunder any and all applicable federal, state and
local income and employment withholding taxes and any other amounts required to
be deducted or withheld by the Company under applicable statutes, regulations,
ordinances or orders governing or requiring the withholding or deduction of
amounts otherwise payable as compensation or wages to employees.


ARTICLE 4
TERMINATION


4.1 Termination of Employment. The Executive's employment pursuant to this
Agreement is "at will" and may be terminated in accordance with the following
provisions:


A. The Executive's employment under this Agreement shall terminate immediately
upon the Executive's death during the Employment Period.


B. In the event of the Executive's Incapacity for a period of one hundred fifty
(150) days during the Employment Period, the Company may provide written notice
of termination of the Executive's employment under this Agreement. The
Executive's employment shall terminate on the thirtieth (30)-day following
receipt of such notice by the Executive provided that, within such thirty
(30)-day period, the Executive shall not have returned to full-time performance
of the Executive's essential job functions. Notwithstanding the foregoing, the
Executive's employment under this Agreement shall terminate without further
obligation or notice by the Company, upon the Executive's Incapacity for an
aggregate period of two hundred ten (210) days, in whole or in part, in any
twelve (12)-month period during the Employment Period.


C. The Company may at any time, upon written notice, terminate the Executive's
employment under this Agreement for any reason.


D. The Executive may at any time, upon fifteen (15) days written notice,
terminate his employment under this Agreement for any reason.


E. The Company may at any time, upon written notice, discharge the Executive
from employment with the Company hereunder by reason of Misconduct. Such
termination shall be effective immediately upon such notice.





--------------------------------------------------------------------------------



4.2 Payments Due Upon Any Termination. Upon any termination of the Executive's
employment during the Employment Period, the Company shall provide to the
Executive (or his estate) any unpaid base salary earned under Article 3 for
services rendered through the date of termination and any unpaid or unreimbursed
expenses incurred in accordance with Paragraph 3.7 hereof. All vesting of the
Executive's outstanding, unvested restricted stock, options, or other unvested
equity awards granted shall cease at the time of his termination of employment,
and the Executive (or his estate) shall not have more than the limited period of
time specified in the applicable stock compensation agreement in which to
exercise any outstanding option following such termination of employment for any
Common Shares for which those options are vested and exercisable at the time of
such termination. In addition, the Executive shall be eligible for the payments
and other benefits provided under Paragraph 4.3 or Paragraph 4.4 below of this
Agreement, to the extent he qualifies for those payments and benefits in
accordance with the applicable provisions of this Agreement.


4.3 Severance Benefits Upon Involuntary Termination Other Than Change in Control
Severance Benefits. Should the Executive's employment pursuant to this Agreement
be terminated by the Company other than by reason of Misconduct at any time
other than within the Change in Control Severance Period, then the Executive
shall become eligible to receive the severance payments and benefits described
below provided that there is compliance with the following requirements (the
"Severance Benefits Conditions"):


(i) The Executive shall, within twenty-one (21) days (or within forty-five (45)
days if such longer period is required under applicable law) following such
termination, execute and deliver to the Company a general release in
substantially the form attached hereto as Exhibit B which becomes effective in
accordance with applicable law following the expiration of any applicable
revocation period. This requirement shall hereinafter be referred to as the
"Release Condition."


(ii) The Executive shall have complied with, and shall continue to comply with
the restrictive covenants set forth in Paragraphs 4.5 and 4.6.


In the event that the Executive elects to engage or otherwise engages in any of
the activities precluded by the restrictive covenants set forth in Paragraphs
4.5 or 4.6, the Executive shall not be entitled, after the date of such
violation or activity (as the case may be), to receive any payments or benefits
under Paragraph 4.3 or Paragraph 4.4.


The severance payments and benefits to which the Executive may become entitled
under this Paragraph 4.3 shall consist of the following:


(a) Salary Continuation Payments. The Executive shall be entitled to receive his
base salary equal to four weeks of his then current salary for each year of
continuous employment by the Company for a total period not to exceed
seventy-eight (78) weeks at the annualized rate then in effect for him under
Paragraph 3 at the time of his termination. The first such payment shall be made
on the thirtieth (30th) day following the Executive's Separation from Service
due to such termination provided the requisite Release Condition is satisfied
and subsequent salary continuation payments shall be made at periodic intervals
in accordance with the Company's payroll practices for salaried employees.


(b) COBRA Payments. During such time as the Executive receives salary
continuation payments under (a) preceding and subject to the Executive's
election of COBRA continuation coverage under the Company's group health or
medical plan, the Executive shall be entitled to receive each month an amount
equal to the "applicable percentage" of the monthly COBRA premium cost, where
the "applicable percentage" is the percentage of the Executive's total monthly
premium for coverage under the Company's group health or medical plan paid by
the Company immediately prior to the Executive's termination of employment.


4.4 Change in Control Severance Benefits. Should the Executive's employment
pursuant to this Agreement terminate by reason of an Involuntary Termination
within the Change in Control Severance Period, then the Executive shall become
eligible to receive the following payments and benefits provided there is
compliance with the same Severance Benefit Conditions set forth in Paragraph
4.3:


(a) Salary Continuation Payments. The Executive shall be entitled to receive his
base salary for a total period of twelve (12) months at the annualized rate then
in effect for him under Paragraph 3 at the time of his




--------------------------------------------------------------------------------



Involuntary Termination. The first such payment shall be made on the thirtieth
(30th) day following the Executive's Separation from Service due to such
Involuntary Termination provided the requisite Release Condition is satisfied
and subsequent salary continuation payments shall be made at periodic intervals
in accordance with the Company's payroll practices for salaried employees.


(b) Pro-Rata Bonus. The Executive shall be entitled to receive a pro-rata amount
of the annual and/or quarterly bonus for the fiscal year in which the
termination occurs provided and only to the extent that any applicable
performance goals upon which such bonus is conditioned are attained at the time
of Executive's separation, and provided in its sole discretion, the Company
elects to make such bonus to its other Executives. In
the event of such attainment, the pro-rata bonus to which the Executive shall
become entitled shall be determined by multiplying (i) the actual bonus the
Executive would have received based on the attained performance goals had the
Executive continued in the Company's employ until the payment date of that bonus
by (ii) a fraction, the numerator of which is the number of full completed
months in the bonus plan year through the effective date of termination, and the
denominator of which is either three (3) or twelve (12), depending upon whether
such bonus was earned for the quarter or the year, respectively. This payment
shall be made within thirty (30) days of the Executive's termination, This
payment shall be in lieu of any other payment to be made to the Executive under
such quarterly or annual bonus plan for such fiscal year.


(c) COBRA Payments. During such time as the Executive receives salary
continuation payments under (a) preceding and subject to the Executive's
election of COBRA continuation coverage under the Company's group health or
medical plan, the Executive shall be entitled to receive each month an amount
equal to the "applicable percentage" of the monthly COBRA premium cost, where
the "applicable percentage" is the percentage of the Executive's total monthly
premium for coverage under the Company's group health or medical plan paid by
the Company immediately prior to the Executive's termination of employment.


The severance payments and benefits provided under this Paragraph 4.4 shall be
in lieu of any other severance benefits for which the Executive might otherwise
be eligible by reason of the termination of his employment during the Change in
Control Severance Period.


In the event that the Executive elects to engage or otherwise engages in any of
the activities precluded by the restrictive covenants set forth in Paragraphs
4.5 or 4.6, the Executive shall not be entitled, after the date of such
violation or activity (as the case may be), to receive any payments or benefits
under Paragraph 4.4.


In no event shall the Executive be entitled to benefits and payments under both
Paragraphs 4.3 and 4.4 of this Agreement.


4.5 Restrictive Covenants. During the Employment Period and for the entire
period during which the Executive is to receive salary continuation payments
under Paragraph 4.3 or Paragraph 4.4 below, whether or not those salary
continuation payments are delayed pursuant to Paragraph 5.1, the Executive shall
not:


(i) reveal, disclose, use or otherwise utilize any confidential, proprietary
information of the Company, including, but not limited to its customer and
vendor information,pricing, discounts, and other sales terms for Customers,
financial plans and projections, budget, methodologies, tools, techniques and
other methods of doing business unique to Company and which provide Company a
competitive advantage, which is not in the public domain, hereafter
"Confidential Information." This Confidential Information shall be provided to
Executive by the Company to enable him to successfully perform his job
responsibilities, and Executive covenants not to use, disclose or reveal this
Confidential Information, except as authorized by the Company for its benefit.


(ii) anywhere within the company's leasehold operations or areas of mutual
interest agreed upon in writing render any services or provide any advice,
assistance or support to any Competing Business, whether as an employee, agent,
representative, consultant,partner, officer, director or stockholder or in any
other capacity; provided, however, that the Company acknowledges and agrees that
the Executivemay make a passive investment representing an interest of less than
five percent (5%) of an outstanding class of publicly-traded securities of any
corporation or other enterprise which may constitute a Competing Business
hereunder;


(iii) contact, solicit or call upon any customer of the Company with whom
Executive worked or about which Executive received Confidential Information, on
behalf of any person or entity other than the Company for the purpose of selling
any products or providing or performing any services of the type normally sold,
provided or performedby the Company;






--------------------------------------------------------------------------------



(iv) induce or attempt to induce any person or entity to curtail or cancel any
business or contracts which such person or entity has with the Company;


(v) directly or indirectly encourage or solicit any employee, consultant or
independent contractor to leave the employment or service of the Company (or any
affiliated company) for any reason or interfere in any other manner with any
employment or service relationshipsat the time existing between the Company (or
any affiliated company) and its employees, consultantsand independent
contractors; or


(vi) directly or indirectly solicit any vendor, supplier, licensor, licensee or
other business affiliate of the Company (or any affiliated company) or directly
or indirectly induce any such person to terminate its existing business
relationship with the Company (or affiliated company) or interfere in any other
manner with any existing business relationship between the Company (or any
affiliated company) and any such vendor, supplier, licensor, licensee or other
business affiliate.


4.6 Benefit Limit. The benefit limitations of this Paragraph 4.6 shall be
applicable in the event the Executive receives any benefits that are deemed to
constitute parachute payments under Code Section 280G.


In the event that any payments to which the Executive becomes entitled in
accordance with the provisions of this Agreement (or any other benefits to which
the Executive may become entitled in connection with any change in control or
ownership of the Company or the subsequent termination of his employment with
the Company) would otherwise constitute a parachute payment under Code Section
280G, then such payments and benefits shall be subject to reduction to the
extent necessary to assure that the Executive receives only the greater of (i)
the amount of those payments or benefits which would not constitute such a
parachute payment or (ii) the amount which yields the Executive the greatest
after-tax amount of benefits after taking into account any excise tax imposed on
the payments provided to the Executive under this Agreement (or on any other
benefits to which the Executive may become entitled in connection with any
change in control or ownership of the Company or the subsequent termination of
his employment with the Company) under Code Section 4999.


Should a reduction in benefits be required to satisfy the benefit limit of this
Paragraph 4.6, then the Executive's salary continuation payments under Paragraph
4.3 or 4.4, as applicable, shall accordingly be reduced (with such reduction to
be effected pro-rata to each payment) to the extent necessary to comply with
such benefit limit. Should such benefit limit still be exceeded following such
reduction, then the number of shares as to which any equity award would
otherwise vest on an accelerated basis in accordance with the terms of the award
shall be reduced (based on the value of the parachute payment attributable to
such equity award under Code Section 280G) to the extent necessary to eliminate
such excess.


5.1 Section 409A.




ARTICLE 5
MISCELLANEOUS PROVISIONS


A. It is the intention of the parties that the provisions of this Agreement
either be exempt from, or comply with, the requirements of Section 409 A of the
Code and the Treasury Regulations thereunder. Accordingly, to the extent there
is any ambiguity as to whether one or more provisions of this Agreement would
otherwise contravene the applicable requirements or limitations of Code Section
409A, then those provisions shall be interpreted and applied in a manner that
does not result in a violation of the applicable requirements or limitations of
Code Section 409A and the Treasury Regulations thereunder. In no event may
Executive, directly or indirectly, designate the calendar year of a payment.


B. Notwithstanding any provision to the contrary in this Agreement, no payments
or benefits to which the Executive becomes entitled under Paragraph 4.3 or 4.4
of this Agreement shall be made or paid to the Executive prior to the earlier of
(i) the first business day of the seventh month following the date of the
Executive's Separation from Service or (ii) the date of the Executive's death,
if (a) the Executive is deemed at the time of such Separation from Service a
"specified employee" within the meaning of that term under Section 409A of the
Code, (b) the stock of the Company or any successor entity is publicly traded on
an




--------------------------------------------------------------------------------



established market and (c) such delayed commencement is otherwise required in
order to avoid a prohibited distribution under Code Section 409A(a)(2). Upon the
expiration of the applicable deferral period, all payments deferred pursuant to
this Paragraph 5.1 shall be paid in a lump sum to the Executive, and any
remaining payments, benefits or reimbursements due under this Agreement shall be
paid or provided in accordance with the normal payment dates specified for them
herein.
5.2 No Entitlement to Benefits. In no event shall the Executive be entitled to
any benefits under Paragraph 4.3 or 4.4 of this Agreement if his employment
ceases by reason of Misconduct, death or Incapacity or if he voluntarily resigns
(other than for a reason which qualifies as Good Reason).


5.3 Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and shall be binding upon, (i) the Company and its successors and
assigns, including any successor entity by merger, consolidation or transfer of
all or substantially all of the Company's assets (whether or not such
transaction constitutes a Change in Control), and (ii) the Executive, the
personal representative of his estate and his heirs and legatees.


5.4 Notices.


A. Any and all notices, demands or other communications required or desired to
be given hereunder by any party shall be in writing and shall be validly given
or made to another party if delivered either personally or if deposited in the
United States mail, certified or registered, postage prepaid, return receipt
requested. If such notice, demand or other communication shall be delivered
personally, then such notice shall be conclusively deemed given at the time of
such personal delivery.


B. If such notice, demand or other communication is given by mail, such notice
shall be conclusively deemed given forty-eight (48) hours after deposit in the
United States mail addressed to the party to whom such notice, demand or other
communication is to be given as hereinafter set forth:


To the Parent:


NYTEX Energy Holdings, Inc.
12222 Merit Drive, Suite 1850
Dallas, Texas 75251
Attention: Board of Directors
To the Executive: Michael Galvis
7007 Elmridge Drive
Dallas, TX 75240


C. Any party hereto may change its address for the purpose of receiving notices,
demands and other communications as herein provided by a written notice given in
the manner aforesaid to the other party hereto.


5.5 General Creditor Status. The benefits to which the Executive may become
entitled under Article 4 of this Agreement shall be paid, when due, from the
Company's general assets, and no trust fund, escrow arrangement or other
segregated account shall be established as a funding vehicle for such payments.


Accordingly, the Executive's right (or the right of the executors or
administrators of the Executive's estate) to receive such benefits shall at all
times be that of a general creditor of the Company and shall have no priority
over the claims of other general creditors.


5.6 Governing Documents. This Agreement shall constitute the entire agreement
and understanding of the Company and the Executive with respect to the terms and
conditions of the Executive's employment with the Company and the payment of
severance benefits and shall supersede all prior and contemporaneous written or
verbal agreements and understandings between the Executive and the Company
relating to such subject matter.


5.7 Governing Law. The provisions of this agreement shall be construed and
interpreted under the laws of the State of Texas applicable to agreements
executed and wholly performed within the State of Texas. If any




--------------------------------------------------------------------------------



provision of this Agreement as applied to any party or to any circumstance
should be adjudged by a court of competent jurisdiction or determined by an
arbitrator to be void or unenforceable for any reason, the invalidity of that
provision shall in no way affect (to the maximum extent permissible by law) the
application of such provision under circumstances different from those
adjudicated by the court or determined by the arbitrator, the application of any
other provision of this Agreement, or the enforceability or invalidity of this
Agreement as a whole. Should any provision of this Agreement become or be deemed
invalid, illegal or unenforceable by reason of the scope, extent or duration of
its coverage, then such provision shall be deemed amended to the extent
necessary to conform to applicable law so as to be valid and enforceable and
consistent with the intent of the parties hereto. If such provision cannot be so
amended without altering the intention of the parties, then such provision,
including any consideration specifically tied to such provision, shall be
stricken and the remainder of this Agreement shall continue in full force and
effect.


5.8 Exclusive Venue. The exclusive venue for any dispute arising out of this
Agreement shall be in the courts of Dallas County, Texas.


5.9 Legal Representation. The Executive acknowledges that he has had the right
to consult with counsel and is fully aware of his rights and obligations under
this Agreement.


5.10 Counterparts. This Agreement may be executed in more than one counterpart,
each of which shall be deemed an original, but all of which together shall
constitute but one and the same instrument.




ARTICLE 6
DEFINITIONS


For purposes of this Agreement, the following definitions shall be in effect:


Board means the Company's Board of Directors.


Change in Control means a change in control of the Company affected through any
of the following transactions: (i) a merger, consolidation or other
reorganization approved by the Company's shareholders, unless securities
representing more than fifty percent (50%) of the total combined voting power of
the voting securities of the successor company are immediately thereafter
beneficially owned, directly or indirectly and in substantially the same
proportion, by the persons who beneficially owned the Company's outstanding
voting securities immediately prior to such transaction, or


(ii) a shareholder-approved sale, transfer or other disposition of all or
substantially all of the Company's assets in liquidation or dissolution of the
Company, or


(iii) the acquisition, directly or indirectly by any person or related group of
persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company), of
beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company's outstanding securities pursuant to a tender or exchange
offer made directly to the Company's shareholders, or


(iv) a change in the composition of the Board over a period of twelve (12)
consecutive months or less such that a majority of the Board members ceases, by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (A) have been Board members continuously since the
beginning of such period or (B) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (A) who were still in office at the time the Board approved
such election or nomination.


Change in Control Severance Period means the period commencing with the
Company's execution of the definitive agreement for a Change in Control
transaction and continuing until the end of the twenty-four (24)-month period
measured from the closing date of that Change in Control.






--------------------------------------------------------------------------------



Code means the Internal Revenue Code of 1986, as amended.


Common Stock means the Company's common stock.


Competing Business means any business which is or, to the best of the
Executive's knowledge, is expected to become, competitive with (a) the business
of the Company (or any direct or indirect subsidiaries of the Company or any of
their affiliates) or (b) a product or service that was contemplated by the
Company (or any direct or indirect subsidiaries of the Company or any of their
affiliates) during the six ( 6)-month period prior to the termination of
Executive's employment.


Employment Period means the Employment Period as defined in Paragraph 1 of this
Agreement.


Good Reason means the Executive's voluntary resignation within thirty (30) days
following one or more of the following events that occur without the Executive's
written consent: (A) a change in the Executive's position with the Company (or
an affiliate of the Company then employing the Executive) which materially
reduces the Executive's duties and responsibilities under Paragraph 2.1, (B) a
material reduction in the Executive's level of compensation (including base
salary and target bonuses under any corporate-performance based incentive
programs), with a ten percent (10%) reduction deemed to be material, provided,
however, that none of the events specified above shall constitute Good Reason
unless the Executive first provides written notice to the Company describing the
applicable event within thirty (30) days following the occurrence of that event
and the Company fails to cure such event within thirty (30) days after receipt
of such written notice, or (C) the relocation of Executive's principal place of
employment (as provided in Paragraph 2.2 hereof) more than thirty (30) miles
from its current location.


Incapacity means the inability of the Executive, by reason of any injury or
illness, to properly perform the essential job functions, with our without
reasonable accommodation, duties and responsibilities under this Agreement.


Involuntary Termination means (i) the Executive's involuntary dismissal or
discharge by the Company for reasons other than Misconduct or (ii) the
Executive's voluntary resignation for Good Reason. An Involuntary Termination
shall not include the termination of the Executive's employment by reason of
death or Incapacity.


Misconduct means (i) the commission of any act of fraud or embezzlement by the
Executive, (ii) any unauthorized use or disclosure by the Executive of
confidential information or trade secrets of the Company (or any affiliate of
the Company), or (iii) any other intentional misconduct by the Executive
adversely affecting the business or affairs of the Company (or any affiliate of
the Company) in a material manner.


1934 Act means the U.S. Securities Exchange Act of 1934, as amended.


Separation from Service means the Executive's cessation of Employee status and
shall be deemed to occur at such time as the level of the bona fide services the
Executive is to perform in employee status (or as a consultant or other
independent contractor) permanently decreases to a level that is not more than
twenty percent (20%) of the average level of services the Executive rendered in
employee status during the immediately preceding thirty-six (36) months (or such
shorter period for which the Executive may have rendered such service). Any such
determination as to Separation from Service, however, shall be made in
accordance with the applicable standards of the Treasury Regulations issued
under Code Section 409A.






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the dates indicated below.




NYTEX ENERGY HOLDINGS, INC.
Dated this 20th day of June, 2014
 
 
 
 
/s/ Michael K. Galvis
 
Michael K. Galvis
 
Chief Executive Officer



THE EXECUTIVE
Dated this 20th day of June, 2014
 
 
 
 
/s/ Michael K. Galvis
 
Michael K. Galvis
 
 





